Citation Nr: 0734066	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-23 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition. 

2.  Entitlement to service connection for a low back 
condition.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel










INTRODUCTION

The veteran had active military service from July 1982 to 
March 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia.   In 
that decision, the RO denied the claims for service 
connection for a bilateral knee condition and a low back 
condition.  The veteran has since been discharged from 
service and relocated to Alabama.  His claims are currently 
being handled by the Montgomery, Alabama RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  See 
U.S.C.A §§ 5103, 5103A (West 2002).  Specifically, proper 
notice must inform the claimant of any information that is 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
See Pelegrini v. Principi, 18 Vet.App. 112, 120-21 (2004) 
(Pelegrini II).   

To date, the veteran has not been provided with the required 
notice with respect to his claims of service connection for a 
bilateral knee condition and a low back condition.  As such, 
appropriate notice is necessary.  
  
Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claims for service connection for low 
back and bilateral knee disorders; (2) 
about the information and evidence that 
VA will seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request that 
he provide any evidence in his possession 
that pertains to the claims.  He should 
also be notified about the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all VA 
and private medical care providers who 
have treated him for a low back disorder 
and a bilateral knee disorder since his 
separation from service.  Make 
arrangements to obtain any records he 
adequately identifies.

3.  If upon receipt of additional 
evidence it is shown that a VA 
examination is required, the RO/AMC 
should schedule the veteran for a VA 
examination.  See 38 C.F.R. 
§ 3.159(c)(4).

4.  Thereafter, readjudicate the 
veteran's claims on appeal.  If the 
claims remain denied, provide the veteran 
and his representative, if any, with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

